EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 1, line 1, the term “and/or” has been changed to --or--; line 5, the term “and/or” has been changed to --or--; line 14, the term “and/or” has been changed to --or--.
Regarding claim 6, line 5, the term “and/or” has been changed to --or--.
Regarding claim 10, line 1, the term “and/or” has been changed to --or--.


/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
October 14, 2021













REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/21/2021 has been entered.  Claims 1-13 are pending in his office action.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and a signal generator system for determining or adjusting phases of at least two electrical signals, comprising: setting a second frequency or a second power level for a second signal at a second signal generator; forwarding the first signal to a first splitter having at least two output channels; forwarding the second signal to a second splitter having at least two output channels; superposing the first signal and the second signal, thereby obtaining a superposed signal by a combiner; determining a power parameter of the superposed signal via a power measurement circuit for several different phase offsets of the first signal or of the second signal; and determining or setting a relative phase between the first signal and the second signal based on the determined power parameters, wherein the combiner is connected to a first output channel of the first splitter and to a first output channel of the second splitter, wherein the combiner is connected to the power .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
October 14, 2021